Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 07, 2017

The Court of Appeals hereby passes the following order:

A17A1621. TRAVIS GEARIG v. CLARK GEARIG.
A17A1622. GEARIG BROTHERS CIVILWORKS, LLC et al. v. CLARK
GEARIG.

      On December 1, 2016, the trial court granted plaintiff Clark Gearig access to
certain business documents in a case Gearig filed pursuant to OCGA § 14-11-313.
See Court of Appeals order entered on October 10, 2017. On December 6, 2016,
defendants Travis Gearig, Gearig Brothers Civilworks, LLC, Gearig Farms, LLC, and
Gearig Properties, LLC (collectively “Gearig Brothers”) filed appeals from that order.
The appeals were docketed in this Court as Case Nos. A17A1054 (Travis Gearig) and
A17A1055 (Gearig Brothers Civilworks, Gearig Farms, and Gearig Properties). See
October 10, 2017 order.
      On December 15, 2016, Gearig Brothers filed in the trial court “Defendants’
Joint Motion to Suspend Enforcement of Order Pending Appeal.” In the motion,
Gearig Brothers sought an order from the trial court staying and suspending
enforcement of the trial court’s December 1, 2016 order while the appeals from that
order were pending. The trial court denied the joint motion on February 7, 2017.
      In Case No. A17A1621, Travis Gearig appeals the trial court’s February 7
“Order on Defendants’ Joint Motion to Suspend Enforcement of Order Pending
Appeal.” In Case No. A17A1622, Gearig Brothers Civilworks, Gearig Farms, and
Gearig Properties appeal the same order.
      On October 10, 2017, this Court dismissed the appeals in Case Nos. A17A1054
and A17A1055 because the appellants failed to follow the interlocutory appeal
procedures required for the appeals from the December 1, 2016 order. Inasmuch as
the appeals in Case Nos. A17A1054 and A17A1055 are no longer pending, the trial
court’s ruling on the joint motion to suspend enforcement of the December 1, 2016
order while those appeals are pending is now moot.
      Accordingly, the appeals in Case Nos. A17A1621 and A17A1622 are hereby
DISMISSED.
                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 12/07/2017
                                               I certify that the abov e is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.